Allow me at the outset to congratulate His Excellency Peter Thomson on his election as President of the General Assembly at its seventy-first session. I also wish to express my delegation’s deepest appreciation to His Excellency Mr. Mogens Lykketoft, President of the General Assembly at its seventieth session, for his leadership and able stewardship.
Malaysia is committed to the 2030 Agenda for Sustainable Development and its Sustainable Development Goals (SDGs). For Malaysia, the nation’s development agenda has always been people-centred, which runs parallel to the aspirations of the SDGs. I am pleased to state here that Malaysia has set in motion initiatives and actions to achieve the 2030 Agenda. Our current five-year development plan — the eleventh Malaysia plan, covering the period from 2016 to 2020 — was formulated with people at the centre of all development efforts and with the theme “Anchoring growth on people”.
The plan embraces three main principles: achieving high income, inclusiveness and sustainability. In many of its aspects, the plan mirrors the multidimensional nature of the 2030 Agenda. As the 2030 Agenda is implemented, the SDGs will be integrated into the national framework of the plan. Malaysia is also in the process of formulating a national SDG road map, establishing a broad-based and inclusive committee to oversee the implementation and monitoring of the SDGs and strengthening the data requirements for them. That road map will serve as an overarching and guiding policy for Malaysia’s sustainable development.
In the meantime, every effort is being made to ensure that the initiatives outlined in the eleventh Malaysia plan are duly implemented. They include a technical and vocational education training (TVET) component. By providing essential skills through TVET programmes, we are not only preparing the youth for the labour market, but also preparing human capital for nation-building. Graduates of our TVET programmes, which involve cooperation between the National Youth Skills Institute and various multinational companies, have a 90 per cent employability rate.
Next, I want to talk about our very own magic, or Malaysian Global Innovation and Creativity Centre (MaGIC), which will work to make Malaysia the startup capital of Asia. Our mission is to catalyse the entrepreneurial ecosystem in Malaysia by bringing together the abundant resources of partners and communities alike in order to develop entrepreneurs that will start enduring and high-growth companies, thereby exerting a positive impact at the regional and global levels. MaGIC, which is located in Cyberjaya, Malaysia, was jointly launched by the President of the United States of America, Mr. Barack Obama, and our Prime Minister, Mr. Najib Tun Razak, in April 2014. On that memorable day, MaGIC signed a memorandum of understanding with UP Global to further foster and develop a vibrant ecosystem for startup companies in Malaysia and beyond.
In Malaysia, we no longer work in silos. We have moved into a new working environment that we call the “blue ocean” and have bid farewell to the archaic “red ocean”. We have introduced a unique national development strategy based on creativity and innovation known as the National Blue Ocean Strategy (NBOS). It is a strategy in which over 80 ministries and agencies — from the police and military, to women, youth and higher education organizations — are collaborating to formulate and execute creative NBOS initiatives that are transforming the country. The unique Strategy also involves public and private partnership. NBOS gave birth to our unique urban transformation centres and rural transformation centres. One only needs to go to either centre for all Government services.
Malaysia is also no stranger in the area of volunteerism. I am referring to our very own organization of Malaysian-based Hospitals Beyond Boundaries (HBB), as well as to other voluntary organizations and non-governmental organizations. HBB is a non-profit organization that is committed to providing accessible health care through community- run clinics in underprivileged communities in Cambodia and Malaysia. HBB is led by a recipient of the United Nations Young Leader Award, Dr. Mohd Lutfi Fadil Lokman, who was selected under SDG 3, “Ensure healthy lives and promote well-being for all at all ages”.
We have heard testimonies from various small island developing States on the devastating impact of climate change on their countries and populations and the existential threat it presents to their subsistence. We have seen an increase in the frequency and intensity of climate-related disasters, such as floods, coastal erosion and landslides, in many other countries across the globe.
Such extreme weather events have affected economic activities and the livelihoods and safety of people. If left unchecked, I am afraid climate change could, in fact, constitute the greatest threat multiplier for global security. Realizing the increasingly urgent need to address the impact of climate change, we came together in Paris last December and took the historic step of adopting the Paris Agreement on Climate Change. We must now follow through and carry out the commitments assumed thereunder. Malaysia is committed to reducing the intensity of greenhouse gas emissions of its gross domestic product by up to 45 percent by 2030. Malaysia is currently working towards its ratification of the Paris Agreement.
An international environment that enables peace and security is also important for the successful implementation of the SDGs. Yet we are witnessing various conflicts in several parts of the world. The rise in the phenomenon of non-State actors such as Da’esh, Boko Haram and Al-Shabaab has caused the instability and insecurity of nations. The international community continues to witness horrific acts of cruelty by these non-State actors. They employ terror tactics and extremism as ways of spreading their influence and reach.
The fight against terrorism cannot be won through force or punitive measures alone. Malaysia has established deradicalization and rehabilitation programmes that are oriented towards changing the mindsets of radicalized extremist individuals. The programmes are complemented by various forms of humanitarian assistance to facilitate the reintegration of those individuals into society. Such measures are important to avoid relapse. The success rate of our deradicalization programme thus far is around 97.5 per cent. Malaysia has come up with a deradicalization module and a standard operation procedure, which we stand ready to share with other nations.
No nation is immune to the threat of international terrorism. Hence, there is an urgent need to address terrorism comprehensively. We need to counter it from an ideological perspective by addressing the narratives and root causes of terrorism and exploring how they could be used to attract people into supporting terrorist groups. We need to explore new solutions and continuously work to enhance our domestic legal framework in the fight against violent extremism. The continuous efforts should involve a diverse cross section of our population. We should enhance our interactions by winning the hearts and minds of religious leaders, women and our youth. We should build networks at all levels of society where they can help by providing counter-narratives and counter-messaging through community-based efforts — the arts, media, sports, and culture.
Today, we are still grappling with the problem of determining and identifying the root causes of terrorism. Many people speculate that those root causes could be poverty, deprivation, alienation, suppression or any of myriad other factors. Malaysia therefore joins others in calling for robust and effective international action in our collective fight against terrorism. Such action must be based on full respect for the Charter of the United Nations and for universally recognized principles of law, including international humanitarian law and international human rights law. Only if and when the international community stands united can the terrorists be defeated.
Seven decades after the inception of the United Nations, the question of Palestine remains unresolved. The protracted crisis highlights the inherent flaws in the workings of the United Nations, where the use of the veto continues to perpetuate the longest occupation in modern history. Over the years, the situation on the ground in the occupied Palestinian territory is slowly but surely moving away from a two-State solution. The blockade on Gaza by the occupying Power, the unrelenting expansion of illegal Israeli settlements, the continued construction of illegal walls, the forced transfer of Palestinians from their homes and the gross violations of their human rights continue unabated despite mounting international pressure and criticism.
I would like to take this opportunity to highlight the lingering problem pertaining to the resettlement of existing refugee populations in host countries to third countries. Lengthy delays in the resettlement of refugees inevitably result in economic, social, political and security hardships for the host country. We therefore urge the Office of the United Nations High Commissioner for Refugees, the International Organization for Migration and the States parties to the 1951 Convention relating to the Status of Refugees and its related Protocol to address this matter and act promptly on it. While we are cognizant of the elements contained in the New York Declaration for Refugees and Migrants (resolution 71/1), we emphasize that no initiative should place a State that is not a signatory to the relevant international instruments in a position that is inconsistent with the provisions of the 1969 Vienna Convention on the Law of Treaties.
Malaysia’s robust, rapid development and economic growth have attracted people throughout our region, by both legal and illegal means, who seek better living conditions and greater employment opportunities. These are the main drivers of migration within the South-East Asia region. Malaysia recognizes the contributions of the foreign workers to its economic prosperity and considers it equally important to protect their safety and welfare. Accordingly, the Government of Malaysia pays attention to cases involving labour exploitation, including forced labour, and the definition of trafficking in persons under the Malaysian Anti-Trafficking in Persons and Anti-Smuggling of Migrants Act 2007 has been broadened to include labour exploitation. This is in line with the 2030 Agenda for Sustainable Development, which requires immediate and stern measures to eradicate forced labour, modern slavery and human trafficking. Malaysia works in concert with the international community to tackle and eliminate those heinous crimes, which have caused grave injustice as well as untold suffering.
Malaysia joins the other Member States in expressing its profound gratitude to His Excellency Mr. Ban Ki-moon for his able leadership as Secretary- General of the world body since 2007. It is our fervent hope that the incoming Secretary-General will have strong leadership traits, a transformative vision of the United Nations, in particular the reform of the Security Council, and the ability to address the present and emerging challenges that threaten international peace, security, development and human rights.
